Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 11/11/2021. Claims 1, 2, 4-6, 9, 11, 14, 16, 20, and 21 have been amended. Currently pending for review are Claims 1-22.
Response to Amendment
Regarding the Drawings and Claim Objections  made in the Office Action filed on 05/13/2021. Amendments/Remarks & Arguments filed by Applicant on 11/11/2021 correct the objection and/or are persuasive. Therefore, the Drawings and Claim Objections  made in the Office Action filed on 05/13/2021 has been withdrawn unless otherwise indicated below.
Regarding the 35 U.S.C. 112(b) Rejections  made in the Office Action filed on 05/13/2021. Amendments/Remarks & Arguments filed by Applicant on 11/11/2021 correct the rejection and/or are persuasive. Therefore, the  35 U.S.C. 112(b) Rejections  made in the Office Action filed on 05/13/2021 has been withdrawn unless otherwise indicated below.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a recess having a configuration that changes as one of the first arm and the second arm moves toward the other of the first arm and the second arm” of Claim 1.
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 Line 4 recites “tends” it is suggested that Applicant replace the limitation with --is configured to--.              Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for resisting movement” in Claims 16-22.               Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Paragraph [0139]:”spring 300”.. [00142] :” In addition to, or instead of, the resistance element 300, other embodiments of the invention can employ various other resistance mechanisms to impose resistance to movement of the arms 202/204 toward, and/or away from, each other. Some illustrative example of other resistance mechanisms are discussed below. It should be understood that the resistance element, and the other example resistance mechanisms disclosed herein, are example structural implementations of a means for resisting movement. Any other structures capable of implementing this function of 
resisting movement are likewise considered to be within the scope of this disclosure.”.
             If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-5, 8-9, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallick (US 5865715) in view of Hoffman et al (US 20060036188).
Regarding Claim 1, Wallick teaches a muscle exercise device, comprising:                         a first arm 12;                       a second arm 14 rotatably 16 connected to the first arm 30 (Refer to annotated Fig. 1 below), and the second arm and the first arm are configured to cooperatively define a recess 50 having a configuration that changes as one of the first arm and the second arm moves toward the other of the first arm and the second arm (Refer to annotated Fig. 1 below, the recess is considered the inner space formed between the first and second arms, such that the recess/space would become more narrow as the first and second arms move towards each other );                      a resistance element 20 configured to reside in the recess and be compressed between the first arm 12 and the second arm 14 (Refer to Col 3 Lines 52-60:” The contraction resistance vaginal muscle exerciser 10 in general has a first member 12, a second member 14, a hinge 16, an adjustment and locking means 18, and a bias means 20. The first member 12 and second member 14 are pivotally joined at a second end of both the first and second members 12 and 14 by the hinge 16 to form the overall unit. The bias means 20 is located between the members 12 and 14 to bias the members 12 and 14 from a closed position to an open position.”).
    PNG
    media_image1.png
    550
    767
    media_image1.png
    Greyscale
                Wallick fails to teach a wireless transmitter chip disposed in either the first arm or the second arm, wherein the wireless transmitter chip is responsive to communications from an app residing on a user device. Hoffman et al teaches a vaginal exercise device 10 comprising a wireless transmitter chip 164 disposed in the device, wherein the wireless transmitter chip is responsive to communications from an app residing on a user device 170 (Refer to Fig. 2&12-14..Paragraph [0080] The digitized feedback signal is input to the RF transmitter 164 which is operable in the 433 MHz band which is dedicated for scientific and medical purposes, at 25 milliwatts nominal output… [0081] Referring now to FIG. 13 and FIG. 14, a hand-held monitor 170 includes an RF receiver 174 that receives a wireless feedback signal 176 via an internal antenna 178. The wireless feedback signals are fed into a display driver 180 that provides feedback data signals 182 to an audio and visual indicator 184. The indicator provides a visual graphic presentation of a pelvic contraction, for example the waveform 186, and audio output signals in response to pelvic contractions.”..The Office takes the position that an app is an inherent feature of the device  in order to display the information received from the transmitter 164..Further, an RF transmitter inherently has a chip in order to process). Hoffman et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the device of Wallick to be in view of Hoffman to comprise a wireless transmitter chip disposed in either the first arm or the second arm, wherein the wireless transmitter chip is responsive to communications from an app residing on a user device for the purpose of providing information regarding the exercise/device to a user for an interactive exercise.
Regarding Claim 2, Wallick in view of Hoffman et al continues to teach wherein one or both of the first arm and the second arm 12,14 include a first complementary structure 42 configured to releasably engage a second complementary structure of the resistance element 20 (The Office considers the second complementary structure to be the portion of the resistance element 20 that couples to 42).
Regarding Claim 4, Wallick in view of Hoffman et al continues to teach wherein the first arm 12 and the second arm 14 each include a free end and a fixed end, and the respective fixed ends of the first arm and the second arm cooperatively define a hinge 16 (Refer to Fig. 1 of Wallick).
Regarding Claim 5, Wallick in view of Hoffman et al continues to teach wherein the first arm 12, the second arm 14, and the resistance element 20 are configured to resist, or prevent, rotation of the resistance element when the resistance element is held between the first arm and second arm (Refer to Col 3 Lines 52-60:” The contraction resistance vaginal muscle exerciser 10 in general has a first member 12, a second member 14, a hinge 16, an adjustment and locking means 18, and a bias means 20. The first member 12 and second member 14 are pivotally joined at a second end of both the first and second members 12 and 14 by the hinge 16 to form the overall unit. The bias means 20 is located between the members 12 and 14 to bias the members 12 and 14 from a closed position to an open position.”).
Regarding Claim 8, Wallick in view of Hoffman et al continues to teach wherein one of the first arm 12 and the second arm 14 is longer than the other of the first arm 12 and the second arm 14.
Regarding Claim 9, Wallick in view of Hoffman et al continues to teach wherein one of the first arm and the second arm 12 includes a bulbous portion 22 at its terminal end 32.
Regarding Claim 11, Wallick in view of Hoffman et al continues to teach further comprising a power source disposed in one of the first arm or the second arm, and the power source is connected to the wireless transmitter chip 164 (Refer to Abstract of Hoffman et al “A battery-powered RF transmitter module contained within the probe transmits wireless impedance signals to hand-held receiver equipped with an audio-visual display monitor”).
Regarding Claim 15, Wallick in view of Hoffman et al continues to teach a kit, comprising: the muscle exercise device as recited in claim 1; and one or more additional resistance elements 20, each configured to exert a different respective resistance force (Refer to Wallick Col 6 Lines 1-5:” In addition, the coil strength of the springs 20 can be varied between different sets of springs 20 or between different springs in a single set. A variety of bias options are available using this method.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallick (US 5865715) in view of Hoffman et al (US 20060036188), further in view of Philip (US 20150126341).
Regarding Claim 3, Wallick in view of Hoffman et al teaches the claimed invention wherein the resistance element 20 is a helical spring 20 but fails to teach wherein the helical spring comprises plastic. Philips teaches a vaginal exercise device comprising a first arm and second arm with a helical spring comprising plastic (Refer to Paragrpah [0072] Resilient members bend inwardly when primary arms 12 are adducted. It is preferred that resilient members are constructed of metal, and preferably surgical grade spring stainless steel, although plastic is also within the scope of the invention.”). Philip is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the spring of Wallick to be plastic since Philip teaches that such materials for springs are common and known in the art to be suitable for a spring and therefore does not patentably distinguish the invention over prior arts.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallick (US 5865715) in view of Hoffman et al (US 20060036188), further in view of Sedic (US 20140155225).
Regarding Claim 6, Wallick in view of Hoffman et al teaches the claimed invention comprising a wireless transmitter 164 but fails to teach wherein the transmitter is Bluetooth. Sedic teaches a vaginal exercise device comprising a near-field communication device (Refer to Paragraph [0035]:” For example, the interface can use BLUETOOTH.RTM., WiFi, infrared, laser light, visible light, acoustic energy, among a variety of other ways to transmit information wirelessly between the apparatus 304 and external devices 306 and/or 308.”). Sedic is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the RF transmitter of Wallick in view of Hoffman et al to be Bluetooth since Sedic teaches that such wireless transmitters are common and known in the art to allow wireless transmission and does not patentably distinguish the invention over prior arts.
Claim(s) 1 and 12 are rejected under 35 U.S.C. 103(a) as being anticipated by Kubik et al (US 20140113771) in view of Hoffman et al (US 20060036188).
Regarding Claim 1, Kubik teaches a muscle exercise device, comprising:                          a first arm 12;                          a second arm 14 rotatably connected to the first arm, and the second arm and the first arm are configured to cooperatively define a recess 20,22 having a configuration that changes as one of the first arm and the second arm moves toward the other of the first arm 12 and the second arm 14 (Refer to annotated Fig. 1 to depict the recess being considered the space between the first arm and second arm such that the recess/space becomes more narrow as the arms are moved closer together); and 
    PNG
    media_image2.png
    642
    700
    media_image2.png
    Greyscale
                         a resistance element 24 configured to reside in the recess and be compressed between the first arm and the second arm (Refer to Figs. 1-3 Paragraph [0018] With reference to FIG. 1, a therapy device 10 for trismus prevention and treatment will now be described. The therapy device 10 includes a first arm 12 and a second arm 14, each having a first end 12A, 14A hingedly connected to one another by a pivot pin 16. Each arm 12, 14 includes a bite pad 18 provided on a second end 12B, 14B, respectively. Each arm 12, 14 includes a chamber or recess portion 20 disposed between the first and second ends, and more particularly, adjacent to the first end 12A, 14A of each of the arms 12,14, respectively. Each of the recesses 20, 22 can be generally cylindrically shaped, but could also be any other shape, to receive a cylindrical shaped spring member 24 that can be made of rubber, silicone, or other elastomeric material. The spring member 24 can be generally cylindrical in shape, but could also be any other shape, and can be press fit into one of the recesses 20, 22.). Refer to Fig. 2&12-14..Paragraph [0080] The digitized feedback signal is input to the RF transmitter 164 which is operable in the 433 MHz band which is dedicated for scientific and medical purposes, at 25 milliwatts nominal output… [0081] Referring now to FIG. 13 and FIG. 14, a hand-held monitor 170 includes an RF receiver 174 that receives a wireless feedback signal 176 via an internal antenna 178. The wireless feedback signals are fed into a display driver 180 that provides feedback data signals 182 to an audio and visual indicator 184. The indicator provides a visual graphic presentation of a pelvic contraction, for example the waveform 186, and audio output signals in response to pelvic contractions.”..The Office takes the position that an app is an inherent feature of the device  in order to display the information received from the transmitter 164..Further, an RF transmitter inherently has a chip in order to process). 
Regarding Claim 12, Kubik in view of Hoffman et al continues to teach wherein the resistance element includes indicia that provides user perceptible information concerning a resistance force associated with the resistance element (Refer to Kubik Paragraph [0020] The spring member 24 and additional spring members 32, 34 can be color coded or otherwise marked so as to indicate to the user which spring members have the stiffer spring characteristics).
Allowable Subject Matter
Claims 7, 10, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-22 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Wallick and Kubik et al in view of Hoffman et al are the closest combination to the claimed invention but fails to teach the claimed invention as a whole comprising a proximity sensor that comprises a first element disposed in the first arm, and a second element disposed in the second arm, wherein the first arm and the second arm each include a respective lid, and the lid of the first arm and the lid of the second arm each include a respective protrusion configured and arranged to releasably engage the resistance element, wherein the first arm and the second arm each define a respective cavity within which a respective electronic component is disposed, and/or the first arm defines a first cavity in which a first element of a proximity .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784